Citation Nr: 9912381	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  97-25 344	)	DATE
	)
                            

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
with arthritis of the lumbar spine, evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in May 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, in which a previously 
assigned 20 percent rating for the veteran's service-
connected lumbosacral strain with arthritis of the lumbar 
spine was confirmed and continued.  An appeal followed, and 
by rating decision of April 1998, the RO increased the rating 
for the disorder at issue from 20 percent to 40 percent, 
effective from the date of receipt by the RO of the veteran's 
claim for increase in December 1996.  The case was thereafter 
forwarded to the Board for appellate consideration, and the 
Board was advised in late December 1998 of the veteran's 
death.


FINDING OF FACT

Received by the Board in late December 1998 was notice from 
the veteran's representative that the veteran had died on 
November [redacted] 1998.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 1998); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 20.1302(1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim to be brought at a later time by a survivor of the 
veteran.  38 C.F.R. § 20.1106 (1998).


ORDER

The appeal is dismissed.



		
                 BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals


